Citation Nr: 1412130	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-10-684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Christopher Boudi, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to January 1996 and March 1997 to August 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the, Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A hearing was conducted in this matter before the undersigned Acting Veteran Law Judge at the RO in July 2011; a transcript of which is of record. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of those documents reveals no additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for a headache disorder, to include as secondary to a neck disorder, has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The purpose of this remand is to afford the Veteran a VA examination to determine the etiology of his neck and back disorders and whether they were caused by or aggravated by his period of active service.

Superficially, the Veteran underwent a VA examination in September 2009.  The examiner opined that his neck and back disorders were not due to service as his headaches and pain did not begin until 2003, when he was discharged from service, and Chairi malformation is a congenital malformation.  The Board finds this opinion to be inadequate.  

The Veteran also stated that he sought treatment from private medical providers and it does not appear these records have been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. After any new evidence is associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his neck and back disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must address the following:

1) Provide all diagnoses for the Veteran's back and neck.  An explanation must be provided if there are no diagnoses of the following fond:  Chiari malformation; lumbar spine degenerative joint disease; cervical spine degenerative joint disease; and thoracic spine scoliosis.

2) Provide an opinion regarding whether scoliosis and Chiari malformation are congenital. If either is congenital provide an opinion regarding whether it is a congenital disease or defect.

A disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. A defect is defined as structural or inherent abnormalities or conditions which are more or less stationary in nature. 

3) For each diagnosed congenital disease, provide an opinion regarding whether it is aggravated (progressed during service at a greater rate than normally expected according to accepted medical authority).

4) For each diagnosed congenital defect, provide an opinion regarding whether there is a superimposed disease or injury due to service. 

5) Regarding scoliosis, if it is not a congenital disease, provide an opinion regarding whether it clearly and unmistakably (i.e.; undebatably) pre-existed service.  If so, provide an opinion regarding whether it was clearly and unmistakably not aggravated by service. 

6) Regarding all non-congenital and non-pre-existing neck and back disorders, provide an opinion regarding whether it is as likely as not (50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's credible assertions of in-service symptoms and any evidence contained in the Veteran's STRs and private medical records. 

3. The examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4. The case should be reviewed on the basis of the additional evidence. If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


